DETAILED ACTION
The following claims are pending in this office action: 1-11
The following claims are amended: 1, 6, and 11
The following claims are new: -
The following claims cancelled: -
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 01/31/2022 have been fully considered but are they are moot in view of new grounds of rejection necessitated by amendment.  
Applicant notes: “…claim 1 has been amended to clearly point out that meaning, namely ‘calculate a ratio that is a proportion of a second group relative to the first group by dividing an amount of the second group by an amount of the first group’, as required in amended claim 1”.  The amendment has been mapped to Abbott et al. (US Pub. 2016/0232376) below and rejected accordingly.  
Independent claims 6 and 11 are amended in a similar way to claim 1 and is mapped to Abbott et al. (US Pub. 2016/0232376) below and rejected accordingly.  
Dependent claims 2-5, and 7-10 depend on independent claims 1, 6, and 11.  The amended elements in the independent claims have been mapped to Abbott et al. (US Pub. 2016/0232376), and so any additional patentable features are rejected accordingly.
In the interest of advancing prosecution, examiner suggests adding a limitation to clarify/address how the threshold connects with the difference between the first and second personal data, and a limitation to clarify/address the relationship between first and second personal data.  For example, para. 0053 of the instant application states: “Although a user has granted approval for providing their personal data at first, after the medical history is updated by adding illness, the user may decline to provide medical history depending on the content of the medical history and approval for providing personal data is accordingly changed to refusal. The processing unit quantitatively determines such an alternation and accordingly changes processing”.  The change to refusal here is not directly provided by the user, but inferred from the threshold, and the illness added is not a change from one item of personal data to another, but from an update of an item of personal data.  For example, the paragraph reads that the processing unit, by means of the predetermined threshold, determines that the difference between first personal data and the second personal data indicates a change of approval information from being unassociated with approval for providing the first item of the first personal data of the first user to a positive (or negative) status of approval.  Currently, the examiner interprets the claim such that although a difference between the first personal data and the second personal data exists in a first item, there is nothing to fence out additional differences between additional items.  Even if the difference can be interpreted to relate to an update of the second item, the difference seems to be unconnected to the calculated ratio or the threshold.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 6 and 11 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6 and 11 recites the limitation “the memory” (claim 6, ln. 22; and claim 11, ln. 25). This limitation lacks antecedent basis.  Examiner suggests changing the limitation to “a memory”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow (US Pub. 2016/0225000) (hereinafter “Glasgow”) in view of Williamson et al. (US Pub. 2018/0232528) (hereinafter “Williamson”) and in view of Abbott et al. (US Pub. 2016/0232376) (hereinafter “Abbott”).    
As per claim 1 Glasgow teaches a memory configured to store, ([Glasgow, para. 0058] the system described is implementable in memory) for each user of a plurality of users, personal data obtained in a plurality of time points, the personal data obtained in at least any one of the plurality of time points ([para. 0015] provide [obtain] numerous consents over a period of time [obtained in a plurality of time points], for various types of personal data from a number of customers [plurality of users]) being associated with approval information indicating a positive status or a negative status for approval for providing the personal data, ([para. 0047] a consent state for each type of personal data of a user is stored: for example, the user may have elected to either opt-in [a positive status] or opt out [a negative status]) ([para. 0047; para. 0015; para. 0036] the consent for the personal data is associated with an associated type out of a number of types of personal data [the personal data] with respect to the user which corresponds to consents that may be given in various contracts, applications, forms, or triggers associated with the consent [a plurality of items])
a processor coupled to the memory and the processor configured to: ([Glasgow, para. 0058; Fig. 5] the processes described may be implemented by memory and executed by a processor connected to the memory)
in response to receiving a request for the personal data of a first user from a terminal device, ([Glasgow, para. 0013; para. 0037; para. 0055] a request for the utilizing a certain amount of personal data is received from companies/third parties from a computer/server or other endpoint [terminal] device) obtain a first determination result by determining, for each of the plurality of items, whether there is difference between first personal data and second personal data, ([para. 0004; para. 0015; para. 0026; para. 0036; para. 0047] the consent valuation [first determination result] is determined based on the consent state of each personal data types [a first and second personal data] that is associated with individual items of consent, i.e. contracts, applications, forms, or triggers [see para. 0015 and para. 0036] for a particular program is stored in the database [see para. 0047], each of which is used to determine the consent evaluation [see para. 0026]; the processor stores a consent state for each type of personal data for a user [determining a difference between first personal data and second personal data) the first personal data being the personal data of the first user stored in the memory [at a first time point,] ([para. 0015; para. 0030] personal data may be one of a number of personal data recorded at a first time point, over a period of time i.e. the viewing schedule of a user; the first personal data recorded at a first time point is taught by Williamson below) the second personal data being the personal data of the first user stored in the memory [at a second time point before the first time point,] ([para. 0030] personal data may be one of a number of personal data recorded at a one time, i.e. geo-location information of a user; the second personal data recorded at a second time point before the first time point is taught by Williamson below) the second personal data being associated with the with the approval information indicating the positive status of approval for providing the second personal data of the first user, ([para. 0042; Fig. 3] the geo-location information is opted-in) the first personal data having been not yet associated with the approval information indicating the positive status of approval for providing the first personal data of the first user ([para. 0042; Fig. 3] the view schedule information is informed but not yet opted-in)
in response to the first determination result indicating that the difference between the first personal data and the second personal data exists ([Glasgow, para. 0035; Fig. 2] the consent array associated with the consent valuation determines that the customer has opted-in one program and opted-out of another program, indicating a difference between the first and second personal data exists) in a first item from among the plurality of items, ([para. 0015; para. 0035-0036] the determination is made by analyzing contracts, forms, and triggers [a plurality of items] that are provided by the user and finding a contract that indicates that the consumer hereby gives consent for the collection and user of his or her personal data [a first item]) obtain, a first group of the personal data from among the personal data stored in the memory in association with the plurality of users other than the first user, the first group of the personal data as to the plurality of users other than the first user being plural pieces of the personal data each of which has the first item same as the first personal data of the first user; ([para. 0034-0037] the historical consent array of a plurality of users other than the first user [a first group of the personal data] which includes consumer consent data as well as personal data affected by the consent [personal data in association with the plurality of users other than the first user] is obtained [see para. 0052 – the historical data is analyzed/obtained by the system] in an embodiment where the system has a centralized platform for managing consents to use personal data from consumers across a wide array of services.  [para. 0058] Personal data of users is stored in memory [Para. 0015] The consent array is correlated with the pieces of personal data [contracts, triggers, etc.] of the first user, and so are plural pieces of personal data each of which has the first item same as the first personal data of the first user.  For example, para. 0037 where the matches found are based on whether the customer is prone to subscribe to certain services and purchase certain products [a plurality of personal data, each of which is the same as the first personal data of the first user])
in response to the obtaining of the first group, ([Glasgow, para. 0034] in an embodiment, the system includes managing consents to use personal data from consumers across a wide array of services; [para. 0052] historical data where users with a similar consent array [first group] is analyzed [obtained]) calculate [a ratio that is a portion of] a second group [relative to the first group by dividing an amount of the second group by an amount of the first group,] the second group being plural pieces of the personal data in the first group which has been associated with the approval information indicating the negative status of approval.  ([Glasgow, para. 0035; Fig. 2] once the data relating to services/contracts that indicates that the consumer gives consent for use of his/her personal data [plural pieces of the personal data in the first group] from consumers are collected, it is determined [calculated], based from that data, those who actively opted-out, which is marked on the consent array with a red color [second group].  Opted-out means that the consumers have actively withheld consent for use of his/her personal data [associated with the approval information indicating the negative status of approval].  Calculating a ratio that is a portion of a second group relative to the first group by dividing an amount of the second group by an amount of the first group, the second group being plural pieces of personal data in the first group is taught by Abbott below)
in response to the calculated [ratio] being less than a predetermined threshold, ([Glasgow, para. 0037; para. 0051-0052; Fig. 4] at step 450, the processor determines whether the consent valuation [calculation] will trigger an action.  When the consent valuation of the second group with negative answers to whether a non-first user had subscribed to a particular service exceeds a historical pattern [a predetermined threshold] the processor will proceed to step 495 where the process ends. When the of the second group with negative answers to whether a non-first user had subscribed to a particular service matches a historical pattern [does not exceed, or is less than a predetermined threshold], the processor will proceed to step 460 to execute the pertinent action.  Calculating a ratio is taught by Abbott below) transmit the first data to the terminal device. ([para. 0013; para. 0037; para. 0055] an action to be executed includes providing data to companies/third parties by providing to a computer/server or other endpoint [terminal] device)
Glasgow does not clearly teach the first personal data being the personal data of the first user stored in the memory at a first time point and the second personal data being the personal data of the first user stored in the memory at a second time point before the first time point.
However, Williamson teaches the first personal data being the personal data of the first user ([Williamson, para. 0024] sensitive data includes personally identifying data [personal data] of an individual [of the first user]; [Para. 0053] first data is data received from the data pre-processor) stored in the memory ([Para. 0112-0113] the computer system that implements the invention stores data in memory) at a first time point ([Fig. 7; para. 0093] sensitive data disclosed over time, for example, data that is received from the data pre-processor in December is disclosed – first data at a first time point) and the second personal data being the personal data of the first user stored in the memory at a second time point before the first time point. ([Fig. 7; para. 0093] sensitive data disclosed over time, for example, data that is received from the data pre-processor in June is disclosed – first data at a second time point before the first time point)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Glasgow with the teachings of Williamson to include the first personal data being the personal data of the first user stored in the memory identifying sensitive data over specific point of time allows the categorization of sensitive data to be updated over time as the data changes.  (Williamson, para. 0082)
Glasgow in view of Williamson does not clearly teach calculate a ratio that is a portion of a second group relative to the first group by dividing an amount of the second group by an amount of the first group, the second group being plural pieces of the personal data in the first group.  
However, Abbott teaches calculate a ratio that is a portion of a second group relative to the first group by dividing an amount of the second group by an amount of the first group, the second group being plural pieces of the personal data in the first group. ([Abbott, para. 0046-0048] a function that represents an individual based on average characteristics in a group is disclosed.  For example, if it has been determined that a group of individuals [a first group] is similar to the representational individual [first user], then the average [a ratio that is a proportion] age [a second group being plural pieces of personal data in the first group] of that group [relative to the first group] may be used as a representational age [calculated ratio] for the individual.  The second group associated with the approval information indicating the negative status of approval was taught by Glasgow above)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Glasgow in view of Williamson to include calculate a ratio that is a portion of a second group relative to the first group by dividing an amount of the second group by an amount of the first group, the second group being plural pieces of the personal data in the first group.  One of ordinary skill in the art would have been motivated to make this modification because providing anonymous data that mirror the reality of individual data [in this case, consent to share personal data] but that is not a true representation of reality [in this case, a system recorded consent to share personal data provided by the user] can improve targeted, predicted modeling [in this case, whether the user would consent] while still retaining individual privacy.  Providing data in response to a request for such information is therefore advantageous in a variety of fields including health.  (Abbott, para. 0018)

As per claim 2, Glasgow in view of Williamson and Abbott teaches claim 1.  
Glasgow in view of Abbott does not clearly teach determination includes determining that the provision of the first data is permitted when the difference is not more than a first threshold.
However, Williamson teaches the determination includes determining that the provision of the first data is permitted when the difference is not more than a first threshold.  ([Williamson, para. 0053; para. 0072] if the first data does not match the reference data to a threshold, the first data is not sensitive data.   [Para. 0065] In the case the data is not sensitive data, access controls are not applied to the data, and provision of the data is permitted)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Glasgow in view of Abbott with the teachings of Williamson to include determination includes determining that the provision of the first data is permitted when the difference is not more than a first threshold.  One of ordinary skill in the art would have been motivated to make this modification because assigning a threshold to the determination allows a security level to be determined such that security features, such as access restriction, can be applied to the data.  (Williamson, para. 00388)

As per claim 6, the method disclosed has claim language that is identical or substantially similar to the steps performed by the information provision apparatus of claim 1, and thus is rejected with the same rationale applied against claim 1.  

As per claim 7, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 11, the instructions of the non-transitory computer-readable medium comprises claim language that is identical or substantially similar to the steps performed by the information provision apparatus of claim 1, and thus is rejected with the same rationale applied against claim 1.  

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow in view of Williamson and Abbott as applied to claims 2 and 7 above, and further in view of Pollard (US Pub. 2010/0186066) (hereinafter “Pollard”).  

As per claim 3, Glasgow in view of Williamson and Abbott teaches claim 2.  
Glasgow in view of Abbott does not clearly teach wherein the determination includes determining that the provision of the first data is not permitted when the difference is more than a first threshold
However, Williamson teaches wherein the determination includes determining that the provision of the first data is not permitted when the difference is more than a first threshold, and ([Williamson, para. 0053] if the data matches the reference data beyond a threshold, the data protect module applies access control restrictions [determining that the provision of the first data is not permitted] to the data [see para. 0046; para. 0065])
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the teachings of Glasgow, Abbott and Williamson for the same reasons as disclosed above.

However, Pollard teaches the processor is further configured to, when it is determined that the provision of the first data is not permitted, transmit, to the first user, another request for confirming approval for the provision of the first data. ([Pollard, para. 0033] when it is determined that the personal data request is not in accord with the data subscription [determined that the provision of the first data is not permitted], another request for confirming approval may be transmitted to the user and the user specifies which personal data items may be accessed [approval for the provision of the first data])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Glasgow in view of Williamson and Abbott with the teachings of Pollard to include the processor is further configured to, when it is determined that the provision of the first data is not permitted, transmit, to a terminal device of the first user, another request for confirming approval for the provision of the first data.  One of ordinary skill in the art would have been motivated to make this modification because such a determination may in some circumstances be out of date with respect to current details, and the user may be notified to provide access when such a determination is out of date.  (Pollard, para. 0033)

As per claim 8, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

Claims 4-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow in view of Williamson and Abbott as applied to claims 1 and 6 above, and further in view of Sommer (US Pub. 2017/0353482) (hereinafter “Sommer”).  

As per claim 4, Glasgow in view of Williamson and Abbott teaches claim 1.  
Glasgow in view of Williamson and Abbott does not clearly teach wherein the processor is further configured to calculate, in accordance with a particular calculation expression, a sensitivity degree of the first data representing a quantified degree of effect caused for the first user if the first data is leaked, and the determination is performed based on the calculated sensitivity degree of the first data
However, Sommer teaches wherein the processor is further configured to calculate, in accordance with a particular calculation expression, ([Sommer, para. 0099], the sum [a calculation] of all VRS impact factors [the particular calculation expression] equals a vulnerability risk score) a sensitivity degree of the first data representing a quantified degree of effect caused for the first user if the first data is leaked, and ([Sommer, para. 0096; Table 1] a vulnerability risk score [a sensitivity degree of the first data] is described.  The score is based on a number of factors – including factors representing a quantified degree of effected caused if the data were to be leaked.  For example, if the mobile payment application is leaked, the VRS impact on sensitive information would greater [see para. 0025 – depending on the application, there may be higher or lower risk of personal information of parties exposed], and there would be a higher impact risk than if, for example, the information concerning account enablement were to be leaked)
the determination is performed based on the calculated sensitivity degree of the first data. ([Sommer, para. 0090] if the vulnerability risk score [a sensitivity degree of the first data] is appropriate, a determination of access to personal data is made)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Glasgow in view of Williamson and Abbott with the teachings of Sommar to include wherein the processor is further configured to calculate, in accordance with a particular calculation expression, a sensitivity degree of the first data representing a because calculating a score associated with a sensitivity degree, such as a vulnerability risk score, enables networks and systems to evaluate an application [such as an application requesting high risk data].  (Sommer, para. 0013)

As per claim 5, Glasgow in view of Williamson and Abbott and further in view of Sommer teaches claim 4.  
Glasgow in view of Williamson and Abbott does not clearly teach wherein the determination includes determining that the provision of the first data is permitted when the calculated sensitivity degree of the first data is not more than a second threshold.
However, Sommer teaches wherein the determination includes determining that the provision of the first data is permitted when the calculated sensitivity degree of the first data is not more than a second threshold.  ([Sommer, para. 0090] the risk engine compares the VSR score [the sensitivity degree of the first data] to a threshold [a second threshold].  If the vulnerability risk score is equal to or less than [not more than] the denial threshold, access to data is granted)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Glasgow in view of Williamson and Abbott with the teachings of Sommar to include wherein the determination includes determining that the provision of the first data is permitted when the calculated sensitivity degree of the first data is not more than a second threshold.  One of ordinary skill in the art would have been motivated to make this modification because comparing the calculated score with a threshold allows a decision to be made whether to approve or deny access to sensitive information, increasing the trustworthiness of approved processes.  (Sommer, para. 0013)

As per claim 9, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

As per claim 10, the claim language is identical or substantially similar to that of claim 5. Therefore, it is rejected under the same rationale applied to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Helles et al. (US Pub. 2021/0019763) discloses a system for managing a verified digital identity of a user which includes determining whether the request and user-data consent matches.
Wang et al. (US Patent No. 10,523,736) discloses identifying relationships between sub-units of an entities involving a connection density ratio, where unique connection between persons in the first group to second group is divided by potential number of unique connections between each person within the first group and each person in the second group.   
Kassam-Adams et al. (US Patent No. 11,042,668) discloses healthcare data sets that are merged with other data including personal data records, that uses historic information for de-identifying data, where a statistical data profile module is configured to analyze each field and create metrics selected from a group consisting average of metrics to create a statistical data profile of the data.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493                                                                                                                                     

/Jeremy S Duffield/Primary Examiner, Art Unit 2498